Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 was amended to recite that the substrate holder has a holding surface having a protruding shape, wherein a central portion of the holding surface is higher than an end portion of the holding surface. This amendment was not in the version of claim 19 that was introduced in the claims dated April 26, 2021. Upon discussing this with the attorney of record, Misung Lee, claim 19 was amended to recite this language.
The claim amendments necessitated the introduction of the prior art of Yoshida (US 2019/0095902).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoshida et al (US 2017/0095902).



Regarding claim 2:	 The gettering layer forming apparatus of Claim 1, wherein the wrapping film includes a plurality of film bodies spaced apart from each other on the base, multiple protrusions are formed on a surface of each of the plurality of film bodies of the wrapping film, the multiple protrusions are brought into contact with the substrate while gaps are maintained between the multiple protrusions, and at least one of a polishing residue and the water is removed out from the gaps between the multiple protrusions and gaps between the plurality of film bodies. See Figures and notice the plurality of film bodies 83a.

Regarding claim 4: The gettering layer forming apparatus of Claim 1, wherein the wrapping film is brought into contact with an entire surface of the substrate. See Figures and notice the plurality of film bodies 83a.

Regarding claim 7:	 The gettering layer forming apparatus of Claim 6, further comprising: Page 3 of 13Appl. No. 16/617,536 Submission dated April 26, 2021 Response to Office action dated January 27, 2021 a driver (see discussion of vertical and rotation movement in [0028] via the grinding feeding means 70, ball screw 74, and driving motor 75 configured to rotate the base; and an inspector configured to inspect a surface state of the wrapping film based on a load of the driver.  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2017/0095902) in view of Allison et al (US 9,017,140).
The teachings of the prior art of Yoshida et al were discussed above.
Yoshida et al fails to teach
Regarding claim 3: Each protrusion has a columnar shape. 
The prior art of Allison et al teaches a CMP pad with local area transparency.
The prior art of Allison et al teaches a gettering layer forming apparatus configured to form a gettering layer on a substrate, the gettering layer forming apparatus comprising: a substrate holder  (polishing head 12) configured to hold the substrate; a wrapping film (polishing surface 24 of the polishing pad 18) configured to be brought into contact with the substrate held by the substrate holder and polish the substrate; a base (platen 16)configured to support the wrapping film, and configured to be moved in a vertical direction and rotated around a vertical 
	 Allison et al teaches the protrusions mate with the shape of the grooves 26 as recited on col. 5 lines 26-51 see especially circular grooves.
	The motivation to modify the apparatus of Yoshida et al to provide protrusions with a columnar shape is that the shape of protrusions affects the level of contact of the polishing surface to the substrate. The columnar shape is a desired shape of the polishing pad to provide the desired product result. Thus, it would have obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yoshida et al with the protrusions with a columnar shape as suggested by Allison et al.

Regarding claim 5:	Yoshida et al fails to teach a flexible member.
The prior art of Allison et al teaches a flexible member (adhesive 28), having flexibility, disposed to cover the wrapping film.  See Figures and col. 7 lines 10-51 of Allison et al. The motivation to modify the apparatus of Yoshida et al with a flexible member as suggested by Allison et al is that the flexible member allows for a pressure sensitive layer to adhere the polishing layer (wrapping film) to the base. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a flexible member as suggested by Allison et al to adhere the polishing layer (wrapping film) to the base while damping the pressure onto the wafer which allows the wafer to be polished without warping. 

Regarding claim 6:	Yoshida et al fails to teach the multiple protrusions each having a narrowing width toward the substrate holder when viewed from a side are formed on a surface of the wrapping film.  See Figs of Allison et al and col. 5 lines 26-51 where the groove sidewalls of the protrusions are described which informs the shape of the protrusions. The motivation to modify the apparatus of Yoshida et al with the suggested shape of protrusions as Allison et al is that shape is a desired shape of the polishing pad to provide the desired product result. Thus, it would have obvious for one of ordinary skill in the art at the time of the claimed invention to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2017/0095902) in view of Takada Nobuyuki et al (JP 2008-117844 using the Machine Generated English Translation.
The prior art of Yoshida et al was discussed above.
The prior art of Yoshida et al fails to teach:
Regarding claim 9:	The gettering layer forming apparatus of Claim 1, wherein the base is divided into a first base and a second base, and the first base is configured to support the wrapping film and is attached to the second base in a detachable manner.  

The prior art of Takada et al teaches a conveying method and apparatus wherein a polishing apparatus 14 see Figs. 3 and 8 where the base is two part see flange 34 and frame 36 (see element number in Fig. but element 63 in the description). The motivation to modify the base of Yoshida et al to use a two part base as suggested by Takada et al rather than the conventional base of Yoshida et al so that the frame is detachably attached from/to the flange via screwing as an alternative design for the base. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the conventional one piece base of Yoshida et al with the two piece base of Takada Nobuyuki et al.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2017/0095902) in view of Hongo et al (US 2004/0226654).

The prior art of Yoshida et al was discussed above.



The prior art of Hongo et al teaches a substrate processing apparatus. Throughout the prior art of Hongo et al teaches ozone water and microbubbles see [0006], [0028], [0031], [0033],  [0040]- [0055], [0059], [0120], [0121], [0127], [0136], [0141], [0142] teaches a microbubble generator 76 and ozone water that it is known to produce microbubbles and ozone water is discussed as a known process fluid. The motivation to use ozone water is that it can be used to remove polymers or a resist material adhering to a substrate W. The microbubbles are used to enhance the film removal without damage of the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the apparatus of Yoshida et al with the use of microbubbles and ozone water as suggested by Hongo et al to enhance the removal of the film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizomoto Yasutaka (JP 2008-264913) teaches a grinding device see Figs. 5-9 see a substrate holder (chuck table 20) with a holding surface 5, a wrapping film (grindstone) with a plurality of protrusions 37, base 36.
	Nakamura Fumi et al (JP 2013-119123) teaches a grinding device see Figs. 8-14 see a substrate holder (holding means 2) with a holding surface 20a, a wrapping film (rough grinding wheel 35a) with a plurality of protrusions, base 33.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716